In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated September 24, 1998, as upon re-argument, adhered to its prior determination in an order dated June 15, 1998, denying their motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs failed to establish their entitlement to judgment as a matter of law. Accordingly, the Supreme Court properly adhered to its prior determination denying their motion for partial summary judgment on the issue of liability (see, Zuckerman v City of New York, 49 NY2d 557). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.